The Pennsylvania Railroad, upon receipt from plaintiff of eight hundred and twenty-five boxes of glass for transportation, gave to it a nonnegotiable bill of lading issued under the Federal Bills of Lading Act. That Act does not require the carrier to secure the surrender of the bill of lading before the delivery of the shipment, but it gives it the privilege of refusing to make delivery except upon its production and surrender. The defendant, having made wrongful delivery to the consignee without requiring *Page 346 
the production and surrender of the bill of lading, took the risk of indemnifying the plaintiff, if it suffered a loss in consequence of its act, in an action of conversion arising out of the obligation of the carrier created by the bill of lading. Pere Marquette Ry. Co. v.French  Co., 254 U.S. 538, 41 Sup. Ct. 195; AldermanBrothers Co. v. New York, N. H.  H.R. Co.,102 Conn. 461, 465, 129 A. 47.
The right of the plaintiff shipper to stop the delivery of the goods in transitu continued until defendant had finally delivered them to the consignee. Aguirre v.Parmelee, 22 Conn. 473. The consignee's insolvency, as defined in General Statutes, § 4742, is not in issue in this case.
Defendant's first point is that the trial court erred in holding that a duty was imposed upon defendant to deliver this shipment only upon presentation of the bill of lading, and that there was a misdelivery of the shipment. The court did not so rule, but did rule that there was a misdelivery. If the court had ruled that defendant could only deliver the shipment upon presentation of the bill of lading, the plaintiff was fully authorized, in a case of insolvency, to stop delivery while the goods were in transit and impose upon defendant this condition. Possession of the bill of lading remained in the plaintiff and could only pass into that of the defendant by plaintiff's own act. While defendant could take the risk of delivery without requiring the presentation of the bill of lading, the plaintiff, in the case of insolvency, in the reasonable exercise of its right to stop delivery, might condition delivery upon such a presentation. The defendant denies that the plaintiff exercised its right to stop the delivery of these goods in transit, and claims that, consequently, there was no misdelivery, for the reason *Page 347 
that the plaintiff's notice to defendant was inadequate in its instruction, and incapable of being understood by defendant as a notice from the agent of plaintiff. The notice by the plaintiff to defendant, by telegram and letter, not to deliver these goods to the consignee except upon presentation of the bill of lading, did not specify the ground of the plaintiff's notice to be the insolvency of the consignee. It did not have to state the nature or basis of the plaintiff's claim to stop the delivery of the goods. The law gave the plaintiff the right to stop delivery only in case of the insolvency of the consignee, and the defendant must be presumed to have known this. Allen v. Maine Central R. Co.,79 Me. 327, 9 A. 895; Phillips-Patterson Co. v. NorthwesternR. Co., 108 S.C. 166, 93 S.E. 868; Pool v.Columbia  G. R. Co., 23 S.C. 286; Poole v. Houston T. C. Ry. Co., 58 Tex. 134; Faust v. Southern Ry.Co., 74 S.C. 360, 54 S.E. 566; Jones v. Earl, 37 Cal. 630; 2 Hutchinson on Carriers, §§ 758, 772; 2 Williston on Sales (2d Ed.) § 541. The carrier may in every case protect itself against an improper delivery on the one hand, and an improper refusal to deliver on the other, by making, within a reasonable time, an investigation, and by requiring the presentation and surrender of the bill of lading, and if, after taking such precautions, it is in doubt as to its course, it may by interpleader have the respective claims of the parties adjudicated. 2 Hutchinson on Carriers, § 775.
Defendant also claims that the defendant was not obliged to construe the telegram signed "S. Bryan Kneass, Eastern Sales Agency," and the letter written on the letterhead of plaintiff but only bearing the typewritten signature, Eastern Sales Agent, as a request, order or direction from the plaintiff. The defendant's freight agent, Hedderly, fully understood that both *Page 348 
telegram and letter were an order or direction; this is apparent from his reply telegram and letter to plaintiff, in which he said, "Instructions received too late to stop delivery," so that this claim is of no significance. Plaintiff's telegram and letter, taken alone, were sufficient to have apprised the carrier of their source and authenticity. The trial court's finding that the statements in the telegram and letter sent by defendant's agent to the plaintiff were untrue, and were intended to deceive the plaintiff and thereby evade responsibility for the loss of the glass caused by him, not only established the agent's knowledge, but also tended to prove the defendant's liability for the wrongful delivery which the agent was endeavoring to cover up by his untruthful and deceitful statements.
Defendant's second and third points are, the court's failure to rule that there was no proof of the contents and condition of the contents of these boxes of glass, or of their value, at the time of delivery to the initial carrier. In its draft-finding defendant asked the court to find that plaintiff delivered eight hundred and twenty-five boxes of glass to the initial carrier and that the value of this shipment was $3,379.35. The court found that the value of the shipment and the boxing was $3,367.99, being their invoice price and the exact value as fixed in the draft-finding, less the freight charge. These admissions by defendant suffice to support the trial court's conclusion as to the contents, condition and value of this shipment, and make unnecessary further consideration of this subject-matter. The findings complained of in these particulars are supported by the excerpts from the evidence attached to the exceptions to these findings.
   There is no error.